Citation Nr: 0020935	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for a postoperative right 
shoulder disorder, currently evaluated as 30% disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1972 to June 1975.  
This appeal originally arose from a December 1996 rating 
action which granted service connection for a postoperative 
right shoulder disorder effective 2 May 1996, and assigned a 
20% disability rating from that date; the veteran appealed 
the effective date of the grant of service connection, 
claiming an earlier effective date, and also appealed the 20% 
rating as inadequate.

In April 1999, the veteran gave testimony at a hearing before 
the undersigned Member of the Board of Veterans Appeals 
(Board) at the RO.

By decision of 3 August 1999, the Board denied an effective 
date prior to 2 May 1996 for the grant of service connection 
for a postoperative right shoulder disorder, and granted an 
increased rating to 30% for the postoperative right shoulder 
disorder from 2 May 1996.

This case is currently before the Board pursuant to a 28 
December 1999 Order of the U.S. Court of Appeals for Veterans 
Claims (Court) wherein that portion of the August 1999 Board 
decision on appeal to the Court which denied an effective 
date prior to 2 May 1996 for the grant of service connection 
for a postoperative right shoulder disorder was dismissed, 
and that portion of the Board decision which denied a rating 
in excess of 30% for a postoperative right shoulder disorder 
was vacated and remanded to the Board for further development 
in accordance with instructions contained in an earlier 
December 1999 Joint Motion for Remand of the appellant and 
the VA General Counsel.  


REMAND

By Order of December 1999, the Court remanded this case to 
the Board for further development of the evidence to ensure 
an adequate evaluation of the functional impairment of the 
veteran's right shoulder due to pain, as mandated by the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the Court noted that the VA examination reports 
of record did not meet the standard set forth in DeLuca, 
insofar as they did not reflect that opinions were rendered 
regarding the effect of the veteran's pain on his range of 
right shoulder motion, and no findings were expressed about 
whether or not the veteran had weakened movement, excess 
fatigability, or incoordination.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

1. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and dates of treatment 
by, any and all providers of medical 
treatment for his right shoulder 
disorder from 1996 to the present 
time, other than the medical reports 
already contained in the claims 
folder.  He should be requested to 
sign and submit appropriate forms 
authorizing release to the VA of any 
records from non-VA medical providers.  
Thereafter, the RO should obtain and 
associate copies of any such medical 
records with the claims folder.  

2. After any such abovementioned 
pertinent medical records have been 
obtained, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his right shoulder 
disorder.  The claims folder and a 
copy of this Remand Order must be made 
available to the examiner prior to the 
examination so that he may review the 
veteran's medical and employment 
history.  All clinical findings 
pertaining to the right shoulder 
should be reported in detail.  Such 
tests as the examiner deems necessary, 
including X-rays, should be performed.  
The examiner should (a) conduct range 
of motion studies of the right 
shoulder and specify the range of 
forward elevation (flexion), 
abduction, and external and internal 
rotation in degrees; (b) comment as to 
whether motion of the veteran's right 
arm is possible to mid-way between the 
side and shoulder level, or whether it 
is limited to 25 degrees from the 
side; (c) comment as to whether or not 
there is fibrous union of the right 
humerus, nonunion of the right humerus 
(a false, flail joint), or loss of the 
head of the right humerus (flail 
shoulder); and (d) comment as to 
whether or not there is ankylosis of 
the scapulohumeral articulation, and 
if so, whether it is favorable 
(abduction is possible to 60 degrees, 
and the veteran can reach his mouth 
and head), intermediate between 
favorable and unfavorable, or 
unfavorable (abduction is limited to 
25 degrees from the side).  The 
examiner should also review the 
veteran's medical and employment 
history, and comment on the effects of 
the veteran's right shoulder disorder 
upon his ordinary activity and on how 
it impairs him functionally, 
particularly in the work-place, 
specifically addressing the matter of 
the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999).  Any loss of range of 
motion is to be expressed in terms of 
the degree of additional range-of-
motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  In addition, the 
examiner should specifically render an 
opinion for the record as to whether 
pain could significantly limit the 
veteran's functional ability during 
flare-ups, or when the right shoulder 
joint is used repeatedly over a period 
of time.  The clinical findings and 
reasons upon which the comments and 
opinions are based should be clearly 
set forth.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed, 
including the provision of all 
requested medical comments and 
opinions.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


